 

 

EXHIBIT 10.13

 

 

 

Dated 1st  November 2016

 

 

 

 

NABUFIT Global ApS

 

and

 

Mo Farah Inc.

 

1st  of November 2016 -  31st of October 2019 (3 years)

 

 

 

 

 

 

 

 

 

AMBASSADOR AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 1si of November 2016

 

 

BETWEEN:

 

(1) NABUFIT Global (a company registered in Denmark, Vidensparken,
Vesterballevej 5, 7000 Fredericia) ("NABUFIT"); and 

 

(2) Mo Farah Inc. ("MF") a company registered at 760.  SW glh Avenue. Suite
 3000, Portland,  OR 97205, USA. Registration  no. 1050662-94. 

 

(together the · Parties ).

 

 

WHEREAS:

 

(A) Mo Farah ("Talent"} is recognised and widely known as an
internationaldistancerunner 

 

(B) NABUFIT wishes to utilise the personal services of Talent in an ambassador
role for the promotion of NABUFIT worldwide during the Term 

 

(C) NABUFIT wishes to acquire the right to use Talent's name, image and likeness
worldwide 

 

(D) PACE Sports Management SARL is the agent (" Agent ") for Talent and Mo Farah
Inc. 

 

IT IS HEREBY AGREED AS  FOLLOWS:

 

1. Term 

 

1.1 This Agreement shall come into force on the Commencement Date and, subject
to the provisions of clause 1.2 and clause 7, shallcontinue for the Term. 

 

1.2 The Parties shall, not later than the 30m of April 2019 discuss in good
faith the possibility of extending the duration of this Agreement. Any such
extension shall be on terms and conditions as mutually agreed between the
Parties and only vaHd when documented, in writing, and signed by the Parties. 

 

2. Grant of Rights 

 

2.1 In accordance with the terms and conditions of this Agreement,  MF  grants
to NABUFIT, for  the Term and for the Territory, a revocable and non
transferable licence to use Talent's Image and the right to require Talent to
make the Personal Appearances, as  specified,  only  in respect of the Purpose. 

 

2.2 MF shall not during the Term exploit Talent's Image or procure that Talent
makes Personal Appearances in the Territory in connection with (whether for the
promotion of or otherwise) a direct competitor of NABUFIT in the online fitness
industry. except for Nike, or without the  prior written consent of NABUFIT {not
to be unreasonably withheld or delayed). 

 

3. Personal  Appearances by MF 

 

3.1 MF shall procure that Talent shall be available for and shall make Personal
Appearances for and/or on behalf of NABUFIT during the Term throughout the
Territory as set out below. Talent shall be required to make Personal
Appearances as per the schedule below and shall act in good faith and use an
reasonable endeavours to comply with a request for a Personal Appearancewhere
such request does not conflict with MF's and/or Talent's obligations under the
Existing Endorsement Agreements and which fits in with Talent's training and
competition schedule. MF and NABUF1T shall discuss in good faith any additional
PersonalAppearances that NABUFIT may wish Talent to undertake or attend. 

2

 

--------------------------------------------------------------------------------

 

Contract Year 1 - 1s 1 November 2016 - 31st October 2017 - 1 Personal Appearance

Contract Year 2 - 1a1November 2017 - 31s1October 2018- 2 Personal Appearances
Contract Year 3 - 1s1November 2018 - 31i.: October 2019 - 2 Personal Appearances

 

3.2 A Personal Appearance shall mean: 

(a) Talent shall be available to NABUFIT for clinic I Store visit / hospitality
visit / press conference / photo shoot/ video shoot for the NABUFIT platforms I
PR during the Term for a continuous duration of no more than five [SJ hours in a
day at a time and venue mutually  agreedbetween the Parties. 

Talent is to demonstrate exercises which rs to be recorded and used on all
NABUFIT platforms

All other material produced is to be used for promoting the NABUFIT services,
 apps,

online etc.

 

(b) Talent acts as an ambassador for NABUFIT during the Term. 

 

(c) Talent makes at least 24 NABUFIT related posts/yearon his different official
social media platforms (Twitter. Facebook, lnstagrametc.). For the avoidance of
doubt. the same or similar post posted on Facebook, Twitter and lnstagramshall
count as three individual posts for these purposes. A minimum of one of the
posts shall be on Facebook. 

 

3.3 If Talent is unavallable for a Personal Appearance due to a prior engagement
which conflicts with that Personal Appearance, due to illness, injury or due to
some other reason beyond his reasonable control, the Nominated Representative
shall: (i) advise NABUFIT as soon as possible providing reasons for hi.s una
vailability; and {ii) if requested by NABUFIT. co-operate with NABUFIT in good
faith to identify an altemative date for Talent to fulfil that Personal
Appearance within the appropriate Contract Yearor failing that the following
Contract Year. 

 

3.4 MF procure that Talent shall carry out the Personal Appearances at all times
in accordance with NABUFIT's reasonableinstructions and directions including
with respect to the following: 

 

(a) activities to be undertaken at the Personal Appearances (such as posing for
photographs, signing autographs and givinginterviews). 

 

3.5 In respect of any Personal Appearance to be made by Talent pursuant to this
clause 3, NABUFIT agrees to pay or reimburse MF/Talent within seven (7) days for
any reasonable travel,   accommodation,   food and beverage   expenses incurred
by Talent and one (1) Accompanying Person, provided that (i) such expenses have
been approved in advance by NABUFIT; and (ii) valid receipts and/or other
documentary proof as reasonably required by NABUFIT are supplied. All travel to
be Business Class and accommodation io be five star standard. 

 

3.6 MF shall procure that Talent shall: 

 

(a) observe the highest standards of behaviour generally; 

 

(b} promote  NABUFIT in a  favourable  manner  as reasonable  for an Ambassador
agreemen:t and 

 

(b) not commit any act or become involved in a situationwhich, in the reasonable
opinion of and as reasonably demonstrated by NABUFIT: 

i. brings himself and/or NABUFIT into serious disrepute or shocks or offends the
public in any way: and 

ii. seriously devalues the rights granted to NABUFIT hereunder. 

 

3

 

--------------------------------------------------------------------------------

 

 

 

3.7 Without prejudice to clause 4.1 below, MF agrees that all copyright and
other intellectual property rights, including performance rights, created as a
result of any Personal Appearances (including photographs, videos, and any other
audio-visual and audio recordings of Personal Appearances) (the "New Rights'')
shall, as between MF and NABUFIT, belong to NABUFIT. NABUFIT agrees to provide
MF with a copy of each of the free content from the NABUFIT platforms relating
to Talent created hereunder (in the best available format) and grants to MF a
royalty free licence in perpetuity to use, reproduce, edit and exploit in any
whatsoever (and sub-license} the Materials as it sees fit, for use, by way of
example but without limitation, in programmes, films, and/or documentaries about
or featuring Talent, or for displaying or streaming on Talent's official website
and/or on Talent's social media. 

 

3.8 MF assigns absolutely to NABUFJT by way of past, present and future
assignment all its title and interest in and to New Rights and in addition
shall, upon the reasonable request of, and  at the expense of, NABUFIT. do all
such other acts that are necessary to vest ownership of the New Rights in
NABUFIT during the Term and shall procure that MF waives and undertakes not to
assert any so-called "moral rights" to the same. This clause 3.8 shall continue
in full force and effect following expiry or termination of this Agreement,
however caused. 

 

3.9 MF hereby agrees that NABUFIT shall be entitled to use and exploit the New
Rights during the Term at no further cost to NABUFIT. However, if any such use
and/or exploitation involve using Talent's Image in a manner that, under
applicable laws, requires the permission of MF then NABUFIT may only do so
pursuant to clause 4 below. 

 

3.10 All activities required during the Personal Appearances under Clause 3 to
be approved in advance by the Agent, which shall not be unreasonably withheld,
delayed or conditioned. 

 

3.11 As between the parties, MF is the sole licensee and controller of the
Talent's Image and NAFUBIT shall not use Talent's Image save where expressly
permitted to do so by this Agreement or otherwise in writing by MR or Agent.
Furthermore, NAFUBIT shall use its reasonable endeavours to assist MF and Talent
in protecting the Talent's lmage generally and shall not do or cause or permit
anything to be done which may endanger the Talent's Image, or the title thereto
of MF and/or Talent 

 

4. Talent's Image 

 

4.1 MF hereby grants to NABUFIT for the duration of the Term the revocable and
non transferable right and licence to use Talent's Image in the Territory for
the Purpose in the following ways: 

 

(a) on NABUFIT website and social medias; and 

{b) in sales material, brochures, in store material, PR, Press Ads and Print
Ads.

 

4.2 If NABUFIT wishes at any time during the Term to create a logo, trademark,
trademarks, or trade name in any part of the Territory incorporating Talent's
Image or any part(s)  thereof ("the Marks"). NABUFIT shall first obtain the
prior written consent of MF (to be granted or not at MF's absolute discretion
and, if so granted, MF shall apply for registrations at NABUFIT's sole  cost
 and  expense  and  in  MF's name,  any  and  all documents  which  are
reasonably 

believed by NABUFIT to be necessary and/or desirable for the successful
registration and protection of any such Marks,

 

4.3 Upon registration of the Marks, if requested by NABUFIT, MF agrees to grant
NABUFIT an exclusive licence for use of the Marks during the Term throughout the
Territory in connection with the Purpose. which licence shall be co-extensiveand
coterminous with the rights granted pursuant to this Agreement. Such a licence
shall not require any increase in the fees payable by NABUFIT to MF under this
Agreement.  

4

 

--------------------------------------------------------------------------------

NABUFIT acknowledges  and agrees that under this Agreement tt shall acquire no
interest whatsoever in MF's intellectual property rights. MF also acknowledges
and agrees that under this Agreement it shall acquire no interest whatsoever in
NABUFIT's intellectual property rights.

 

4.4 NABUFIT recognise the value of Talent's Image and, in order to ensure that
this is protected for the future benefit of MF, NABUFIT agree that any and all
use of the Talent's Image under this Agreement shall only be with the prior
written agreement of the Agent, which shall not be unreasonably withheld,
delayed or conditioned. 

 

 

4.5 NAFUBIT shall provide Agent with advance copy/samples of all proposed
promotional. Marketing and advertising materials. any story board (and following
completion of any filming, any creative execution or edit thereof). proposals
for any content for social media posts by email to
r.simms@pacesportsmanagement.com prior to publication for their prior written
approval which shall be exercised reasonably. 

 

 

5. Financial provisions 

 

5.1 MF shall receive one per cent (1%) of the gross income received from any and
all subscribers and/or members to the NABUFIT platforms minus default costs
("Royalty"). Default costs meaning there ,s a 30% default cost to App Store .
NABUFIT guarantees that MF shall receive a minimum Royalty of two hundred and
fifty thousand dollars ($250,000) for the Term as follows: 

 

$ 50,000 for contract Year 1 

$ 100,000   for contract Year 2

$ 100,000   for contract Year 3

 

(Minimum Guarantee):

 

5.2 The Minimum Guarantee for Contract Year 1 shall be paid in four installments
, 50% within 10 days of signature of this Agreement and the balance paid in
three equal installments at the  end of Q2, Q3 and Q4 as defined in clause 5.3
below. The Minimum Guarantee for Contract Years 2 and 3 shall be payable by way
of four equal quarterly installments in accordance with clause 5.3 below 

 

5.3 Unless otherwise provided, Royalties and/or Minimum Guarantees payable under
this Agreement shall be paid within 10 days of the end of each quarter period as
follows: 

Q1 -  1st November- 31'1 January

Q2 – 1st February - 30th April

Q3 -  1st May- 31st July

Q4  -  1st August -  31st October

 

5.4 At the end of each quarter period NABUFIT shalt submit a Royalty statement
to MF setting out the number of new subscriptions and a breakdown of the default
costs and the calculation of the Royalty due to MF. 

 

5.5 All Royalties and other sums payable under this Agreement shall be paid free
and clear of an deductions and withholdings unless the deduction or withholding
is required by law. If any deduction or withholding is required by law NABUFtT
shall pay to MF such sum as will, after the deduction or withholding has been
made, leave MF with the same amount as it  would  have been entitled to receive
in the absence of any such requirement to make a deduction or withholding. 

 

5.6 In the event of any delay in paying any sum due under this Agreement by the
due date NABUFIT shall pay to MF interest (calculated on a daily basis) on the
overdue payment from the date such payment was due to the date of actual payment
at a rate of 3% over the base lending rate of Barclays Bank Plc. from time to
time. 

 

5.7 NAFUBIT permits the duly appointed representatives of  MF  at  their  own
 cost  and  on  reasonable notice on dates and times to be mutually agreed in
good  faith and  in any  event no more often than twice per year to inspect  all
 such accounts  and  records  of NAFUBIT  and to  take copies of them. ln  

5

 

--------------------------------------------------------------------------------

the event that any such inspection reveals any underpayment to MF, then such
underpaid amount shall be repaid immediately to MF by NAFUBII  -together.with
inter est from the date payment was due on the underpaid amount at 3% per year
above the Barclays Bank Pie. base lending rate from time to time, and, if such
 underpayment  is  5% or greater of the relevant amount which should have been
paid, then NAFUBIT shall immediately reimburse  to  MF, whichever  party is
 applicable,  the reasonable  costs of  such inspection.

 

6. Warranty and indemnity 

 

6.1 The Parties each warrant that they are free to enter into this Agreement and
that the rights granted under this Agreement will not infringe upon the rights
of any third party. 

 

6.2 MF warrants , represents and undertakes that it has full right to: (i} enter
into this Agreement and to give effect to each of its terms; (ii) grant !he
rights to NABUFIT and give the warranties and indemnities contained in this
Agreement; and (iii) perform (and procure the performance by Talent of) the
Personal Appearances and other obligations under this Agreement. 

 

6.3 NABUF!T  warrants, represents and undertakes that 

 

(a) it shall only use Talent Image strictly in relation to the NABUFIT brand and
in accordance with the terms of this Agreement. 

(b) NABUFIT shall ensure that wherever it wishes to use Talent's Image, it will
comply with all IAAF and Olympic rules, regulations and/or guidelines in force
from time  to time (including, without limitation. the Olympic Charter and the
rules, regulations and/or guidelines of the International Olympic Committee
("IOC")). Any obligations Talent or MF owes or may in the future owe to any
competition organizer or competition promoter relating to the use of Talent
Image, and Talent's or MF's observance of the same to the extent so required
shall notbe considered by NABUFIT to be a breach of  this Agreement. 

(c) NABUFIT shall respect MF's Existing Endorsement Agreements and acknowledges
that Talent is obliged to exclusively wear clothing of Nike during his provision
of services hereunder and at all other times. 

(d) Any and all promotional, marketing and advertising materials shall comply
with all applicable laws and regulations of governmental or other competent
authorities in the Territory from time to time and shall not infringe any third
party's rights. 

 

6.4 MF and Talent shall indemnify and keep NABUFIT indemnified from and against
any and all losses, damages, liabilities, penalties, fines and expenses
(including reasonable legal fees) resulting from or arising out of any claims or
actions resulting directly or indirectly from: 

 

The use by NABUFIT of Talent's Image strictly in accordance with this Agreement
PROVIDED THAT: if any third party makes a claim, or notifies an intention to
make a claim, against NABUFIT in this regard and which may reasonably be
considered likely to give rise to a liability under this indemnity (a Claim),
NABUFIT shall give MF the option to take over the conduct of the Claim and to
take such action as MF may decide to avoid, dispute, compromise or defend the
Claim; and the foregoing indemnity shall apply only to  sums suffered by NABUF
IT pursuant to the final order of judgement of a court or tribunal of competent
jurisdiction or to a settlement either settled by MF  or  reached  with Mf's
 prior written consent.

 

6.5 Clause 6.4 shall survive expiry or earlier termination of this Agreement. 

 

 

7. Termination 

 

7.1 MF sha ll have the right to terminate this Agreement immediately by notice
in writing to NABUFIT in the event that 

 

(a) is in breach of any of the warranties in Claus e 6.3; or 

6

 

--------------------------------------------------------------------------------

 

(b) Comm its a material breach of any of its obligations under this agreement
which breach is not capable of remedy; or 

 

(c) NABUFIT fails to perform or observe any material obligation on its part to
be performed or observed under this Agreement and does not remedy such breach
(if the same is capable of remedy) within 15 days of receipt of written notice
requiring it to do so. 

 

7.2 NABUFIT shall have the right to terminate this Agreement immediately by
notice in writing to MF in the event that: 

 

{a} Talent is unwilling or unable, beyond its reasonable control. to make
Personal Appearances pursuant to clause 3.1 during a Contract Year;

 

(b) Talent is convicted of any criminal offence (other than a road  traffic
 offence punishable by a non-custodial sentence}, including any offence
involving the use or distribution of drugs or  any other prohibited substance;

 

{c) MF becomes insolvent such that MF enters into liquidation whether compulsory
or voluntary (other than for the purpose of amalgamation or reconstruction)  or
 MF makes or proposes to make an arrangement or composition with their creditors
or makes  an  application  to  a  Court  of  competent  jurisdiction  for
 protection  from its

creditors or  if MF  shall have any distress or  execution levied upon its.
assets;

 

(d) MF fails to perform or observe (or fails to procure the performance or
observance of} any material obligation on iis part to be performed or observed
under this Agreement and does not remedy such breach (if the same is  capable of
remedy) within 15 days of receipt of written notice requiring him to do so; 

 

(e) Talent dies or is permanently incapacitated. 

 

 

8. Consequences of termination 

 

8.1 Expiry or termination of this Agreement shall not: (i) release the Parties
from any liability or right of action or claim whicn at the time of such expiry
or termination has already accrued or may accrue to either Party in respect of
any act or omission prior to such  expiry  or termination; or (ii) affect the
coming into force or the continuance in force of any provision of this Agreement
which is expressly or by implication intended to come into or continue in force
on or after such expiry or termination, including for the avoidance of doubt
clauses: 3.7, 3.8, 3.9,3.10, 6.3, 8, 9  and 11. 

 

8.2 Upon expiry or earlier termination of this Agreement for any reason, all
rights and licenses granted to NABUFIT under this Agreement shall cease and
determine and NABUFIT shall discontinue any and all use of Talent's Image. 

 

8.3 NABUFIT shall pay and account for any Royalties due up to the date of expiry
or termination. 

 

 

9. Confidentiality and announcements 

 

9.1 Both Parties undertake to each other that they shall treat as confidential
and shall not disclose to any person: (i} the contents (including the financial
details) of this Agreement; and (ii) all 

information relating in any manner to the business and/or affairs of which may
be communicated to or acquired by it under or in connection with this Agreement,

 

9.2 Both Parties undertake to each other that they may disclose (i) information
which is within the public domain; and (ii) confidential information to the
minimum extent required by any  

7

 

--------------------------------------------------------------------------------

order of any court of competent jurisdiction or any competent judicial,
governmental or regulatory body (including any taxation authority).

 

9.3 No Party may make or release statements or other announcements in relation
to this Agreement to the press or other media unless such statements or
announcements have been approved by the other Party, such approval not to be
unreasonably withheld, delayed or conditioned. 

 

 

10. Limitation of Liability 

 

10.1 The parties agree that under no circumstances shall a party be liable to
any other party under this Agreement for loss of profits. business, contracts,
anticipated  savings,  wasted expenditure , goodwill. or revenue or any type of
special, indirect or consequential loss whatsoeverand hOwsoever arising out of
or in connection with the performance of a party's obligations under this
Agreement or any breach thereof; 

 

10.2 The maximum aggregate liability of MF and/or Talent to NABUFJT in contract
, tort or otherwise (including any liability for any negligent act or omission)
for damages awarded pursuant to a claim relating to this Agreement, which are
not otherwise limited or excluded under this Agreement, howsoever arising shall
be limited to the fee payable. 

 

10.3 Nothing in this Agreement shall exclude or restrict either party's
liability for (I} fraud or fraudulent misrepresentation, dishonesty or (ii) any
breach of clauses 6.3 {b). (c) and {d);   and 

(iii) for death or Personal injury resulting from the negligence of that party
or of its  employees

while acting in the course of their employment

 

11. Notices 

 

11.1 All notices to be given under this Agreement shall be in writing in English
and sent by recorded delivery mall or courier to the address(es) set out at the
head of this Agreement (or to such other address{es) as the Party concerned
shall from time to time designate by notice pursuant hereto}, 

 

11.2 Any such notice shall be  deemed  given at  the time  when a representative
 of  the recipient Party signs to confirm receipt of the relevant delivery by
recorded delivery mail or courier (as the case may be). 

 

 

12. General 

 

Assignability

 

12.1 MF shall not without the prior consent in writing of NABUFIT (to be given
or withheld in NABUFIT's absolute discretion) assign, novate, charge,
sub-ilcence and/or sub-contract this Agreement or any of its obligations under
this Agreement. 

 

12.2 NABUFIT shall not without the prior consent in writing of MF (to be given
or withheld in MF's absolute discretion assign) novate,  charge, sub-licence
and/or sub-contract this Agreement or any of its obligations under this
Agreement. 

 

Severability

 

12.3 The illegality or invalidity of any part of this Agreement shall not affect
the legality or validity of the remainder of this Agreement. 

 

Preservation of rights

 

12.4 No relaxation, forbearance, delay or indulgence by any Party in enforcing
any of the terms and conditions of this Agreement or the granting of time by any
Party to  

8

 

--------------------------------------------------------------------------------

the other shall prejudice affect or restrict the rights and powers of any Party
under this Agreement, nor shall any waiver by any Party of any breach of this
Agreement operate as a waiver of or in relation to any subsequent or any
continuing breach of this Agreement.

 

Relationship of  the Parties

 

12.5 Nothing in or arising out of this Agreement is to be taken as constituting
a partnership or agency between the Parties and no Party shall have the right or
authority to bind or commit the other in any manner or for any purposes
whatsoever. 

 

12.6 Nothing contained in this Agreement shall be construed as establishing an
employer­ employee relationship between NABUFIT and MF. 

 

Further assurance

 

12.7 MF shall free of charge do, execute and perform such further deeds,
documents, assurances, acts and things as may be required to give full legal and
practical effect to the terms, intent and purposes of this Agreement. Without
prejudice to the foregoing, the Parties shall, and shall use all reasonable
endeavours respectively to procure that any necessary third party shall. do,
execute and perform such further deeds, documents, assurances. acts and things
as may be requ1red to give full legal and practical effect to the terms, intent
and purposes of this Agreement. 

 

Entire agreement

 

12.8 This Agreement represents the entire understanding between the Parties in
relation to the subject matter hereof and shall cancel and supersede all prior
negotiations, understandings and agreements. whether oral or written. This
Agreement may only be modified if such modification is in writing and signed by
or by a duly authorised representative of each Party. 

 

Prior representations

 

12.9 Each Party unconditionally waives any rights it may have to damages or to
rescind this Agreement on the basis of any statement or representation made by
or on its behalf prior to the date of this Agreement and which is not the
subject of any warranty or undertaking in this Agreement unless such statement
or representation was made fraudulently. 

 

Third party rights

 

12.10 Except where expressly provided under this Agreemen.t a person who is not
a Party to this Agreement has no rights torety upon or enforce any term of this
Agreement. 

 

Governing law and jurisdiction

 

12.11 This Agreement shall be governed by and construed and interpreted in
accordance with the laws of England and Wales and the Parties submit to the
exclusive jurisdiction of the English courts. 

 

12.12 Definitions and Interpretation 

 

In this Agreement the capitalised terms used in this Agreement shall have the
meanings given to them below and the following expressions shall, unless the
context otherwise requires, have the following meanings:

 

 

9

 

--------------------------------------------------------------------------------

 

 

 

“Commencement Date”

Means 1st of November 2016, notwithstanding the date this Agreement is executed.

 

 

“Contract Year”

Means each successive period of twelve months during the Term (or part thereof
if this Agreement is terminated by either Party in accordance with its terms),
with the first Contract Year commencing on the Commencement Date.

 

 

“Existing Endorsement Agreement”

means Nike

 

 

"MF”

means Mo Farah Inc.

 

 

"Talent"

means Mo Farah.

 

 

“MF's Image"

means the name, nicknames, likeness, image, photograph. slgnature. lnitials,
statements, facsimile. reputation, voice, film (includfng computer  generated or
animated portrayai), and other personal characteristics and identification of MF
and any  and an intellectual property rights in the  same  whether now known or
hereafter invented. in each case whether registered or unregistered and
including applications  for registration.

 

 

 

"Personal Appearance”

means a personal appearance by MF.

 

 

" Purpose”

means the promotion of NABUFIT, and/or any of their respective brands, products
or services.

··Term"

means the period commencing on the  Commencement Date and ending on 3151 of
October 2019; (three year period).

 

 

"Territory"

Worldwide.

 

 

"VAT"

means Danish value added tax or equivalent.

 

 

 

Any reference to the singular includes the plural and vice versa and any
reference to one gender includes all genders.

 

Any reference to a person includes natural persons and partnerships. firms and
such other unincorporated bodies and companies and corporate bodies and all
other legal persons of whatever kind and however constituted.

 

Headings are for ease of reference only and are not to be taken into account in
 construing  this Agreement.

 

References to "include" or "including• shall be construed without limitation.

 

Reference to "day·s   means working days unless specified to be otherwise

 

 

 

10

 

--------------------------------------------------------------------------------

 

 

IN WITNESS whereof this Agreement has been signed on the day and year first
above written.

 

Picture 5 [nbft_ex10z131.jpg] 

11

 